DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 recites the limitation "the fluid control line" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79-81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toivonen et al. (US 2003/0234051, hereafter “Toivonen”).
Regarding claim 79, Toivonen discloses a fluid control assembly (Figs. 1-3), comprising: a first solenoid valve (8) coupled with a diaphragm port (the open space defined between 6 and 2 indicated generally by leader line 5 in Figs. 1-3) of a diaphragm valve (6), the first solenoid valve to change, responsive to a first electrical signal, from a first open state allowing fluid flow into the diaphragm port from a first fluid line (3) to a first closed state preventing fluid flow into the diaphragm port from the fluid control line (Figs. 1-3; para. [0012] – [0016]); and a second solenoid valve (10) coupling the diaphragm port with a second fluid line (4), the second solenoid valve to change, responsive to a second electrical signal, from a second closed state preventing fluid flow out through the second fluid line to a second open state allowing fluid flow out through the second fluid line. (Figs. 1-3; para. [0012] – [0016])
Regarding claim 80, Toivonen further discloses the fluid control assembly of claim 79, comprising: a first fluid detector (13, 14; para. [0017]) between the diaphragm port and the first solenoid valve.
Regarding claim 81, Toivonen further discloses the fluid control assembly of claim 79, comprising: a controller (16) to transmit at least one of the first electrical signal and the second electrical signal.

Claim(s) 87, 89, 90, 92 and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holborow (US 5,887,847).
Regarding claim 87, Holborow discloses a fluid control system (Figs. 2-5), comprising: a diaphragm valve (the valve including at least 37, 38, 39), comprising: a diaphragm chamber (41) defining a diaphragm port (the port at the top of the chamber which communicates with 51 and 71); an inlet (31); an outlet (33); and a diaphragm (39) to move, in the diaphragm chamber, based on a release of fluid from the diaphragm chamber through the diaphragm port, between a first state (as shown in Fig. 5) sealing the inlet from the outlet and a second state (as shown in Fig. 4) allowing fluid flow between the inlet and the outlet; a first electrical control point (51) coupling the diaphragm port with a first fluid line (69), the first electrical control point to change, responsive to being energized, from a first state to a second state to reduce fluid flow from the first fluid line into the diaphragm chamber through the diaphragm port (Col. 6, lines 9-16, see how the orientation of 51 may be configured in this manner); and a second electrical control point (71) coupling the diaphragm port with a second fluid line (87), the second electrical control point to change, responsive to being energized, from a third state to a fourth state to increase fluid flow from the diaphragm chamber into the second fluid line. (Col. 6, lines 9-16, see how the orientation of 51 may be configured in this manner)
Regarding claim 89, Holborow further discloses the fluid control system of claim 87, comprising: an inlet port (67) coupled with the inlet, the first fluid line couples the inlet port with the first electrical control point.
Regarding claim 90, Holborow further discloses the fluid control system of claim 87, comprising: the first electrical control point and the second electrical control point are solenoid valves. (Col. 4, lines 14-31)
Regarding claim 92, Holborow further discloses the fluid control system of claim 87, comprising: a controller (the controller necessarily connected to 51 and 71 as mentioned in Col. 1, lines 47-62) to transmit at least one of the first electrical signal and the second electrical signal.
Regarding claim 96, Holborow further discloses the fluid control system of claim 87, comprising: the second electrical control point is coupled with the first electrical control point such that the first electrical signal energizes the first electrical control point to close the first electrical control point and causes the second electrical signal to energize the second electrical control point to open the second electrical control point. (Col. 6, lines 9-16, see how the orientation of 51 may be configured in this manner)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen in view of Reilly et al. (US 2010/0193202, hereafter “Reilly”).
Regarding claim 82, Toivonen further discloses the fluid control assembly of claim 79, and further discloses the first fluid line coupled with the inlet port, but fails to disclose a third solenoid valve coupled with an inlet port of the diaphragm valve.
Reilly teaches a third solenoid valve (22) coupled with an inlet port of the valve (20). (Fig. 1; para. [0033])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Toivonen to include a third solenoid valve coupled with an inlet port of the diaphragm valve as taught by Reilly in order to provide a system which allows for additional control over the fluid flow into the diaphragm valve. (Fig. 1; para. [0033])

Claim(s) 83 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen in view of Al-Buaijan (US 2012/0042721).
Regarding claim 83, Toivonen further discloses the fluid control assembly of claim 79, but fails to disclose a fourth solenoid valve coupled with an outlet port of the diaphragm valve.
Al-Buaijan teaches a fourth solenoid valve (61, 62) coupled with an outlet port of the valve (57). (Fig. 1; para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Toivonen to include a fourth solenoid valve coupled with an outlet port of the diaphragm valve as taught by Al-Buaijan in order to provide a system which allows the user to vent to atmosphere in the event the pressure is too high. (para. [0041])
Regarding claim 85, Toivonen further discloses the fluid control assembly of claim 79, but fails to disclose a fifth solenoid valve to release fluid from an outlet port of the diaphragm valve to a drain.
Al-Buaijan teaches a fifth solenoid valve (61, 62) to release fluid from an outlet port of the valve (57) to a drain (the atmosphere connected to 61; Fig. 1). (para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Toivonen to include a fifth solenoid valve to release fluid from an outlet port of the diaphragm valve to a drain as taught by Al-Buaijan in order to provide a system which allows the user to vent to atmosphere in the event the pressure is too high. (para. [0041])

Claim(s) 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen in view of Bush (US 8,490,646).
Regarding claim 84, Toivonen further discloses the fluid control assembly of claim 79, but fails to disclose a check valve between the first solenoid valve and the diaphragm port.
Bush teaches a check valve (120) between the first solenoid valve (28, 110) and the diaphragm port (116). (Fig. 6)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid line between the first solenoid and the diaphragm port of Toivonen to include a check valve as taught by Bush to ensure fluid will flow in only one direction as desired. (Col. 6, line 60 through Col. 7, line 15)

Claim(s) 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toivonen in view of Holborow.
Regarding claim 86, Toivonen further discloses the fluid control assembly of claim 79, but fails to disclose the second solenoid valve is coupled with the first solenoid valve such that the first electrical signal energizes the first solenoid valve to close the first solenoid valve and causes the second electrical signal to energize the second solenoid valve to open the second solenoid valve.
Holborow teaches the second solenoid valve is coupled with the first solenoid valve such that the first electrical signal energizes the first solenoid valve to close the first solenoid valve and causes the second electrical signal to energize the second solenoid valve to open the second solenoid valve. (Col. 6, lines 9-16)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Toivonen such that the first electrical signal energizes the first solenoid valve to close the first solenoid valve and causes the second electrical signal to energize the second solenoid valve to open the second solenoid valve as taught by Holborow since changing the configuration of pilot valves is well known in the art where other modes of operation may be desired in the event of power failure. (Col. 6, lines 9-16)

Claim(s) 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Bush.
Regarding claim 88, Holborow further discloses the fluid control system of claim 87, but fails to disclose a check valve between the first electrical control point and the diaphragm port.
Bush teaches a check valve (120) between the first electrical control point (28, 110) and the diaphragm port (116). (Fig. 6)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid line between the first solenoid and the diaphragm port of Holborow to include a check valve as taught by Bush to ensure fluid will flow in only one direction as desired. (Col. 6, line 60 through Col. 7, line 15)

Claim(s) 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Toivonen.
Regarding claim 91, Holborow further discloses the fluid control system of claim 87, but fails to disclose a first fluid detector between the diaphragm port and the first solenoid valve.
	Toivonen teaches a first fluid detector (13, 14; para. [0017]) between the diaphragm port and the first solenoid valve.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Holborow to include a fluid detector between the diaphragm port and the first solenoid valve in order to monitor the volume of material present in the chamber. (para. [0017])

Claim(s) 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Reilly.
Regarding claim 93, Holborow further discloses the fluid control system of claim 87, but fails to disclose a third electrical control point coupled with an inlet port of the diaphragm valve, the first fluid line coupled with the inlet port.
Reilly teaches a third electrical control point (22) coupled with an inlet port of the valve (20). (Fig. 1; para. [0033])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Holborow to include a third solenoid valve coupled with an inlet port of the diaphragm valve as taught by Reilly in order to provide a system which allows for additional control over the fluid flow into the diaphragm valve. (Fig. 1; para. [0033])

Claim(s) 94 and 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Al-Buaijan.
Regarding claim 94, Holborow further discloses the fluid control system of claim 87, but fails to disclose a fourth electrical control point coupled with an outlet port of the diaphragm valve.
Al-Buaijan teaches a fourth electrical control point (61, 62) coupled with an outlet port of the valve (57). (Fig. 1; para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Holborow to include a fourth solenoid valve coupled with an outlet port of the diaphragm valve as taught by Al-Buaijan in order to provide a system which allows the user to vent to atmosphere in the event the pressure is too high. (para. [0041])
Regarding claim 95, Holborow further discloses the fluid control system of claim 87, but fails to disclose a fifth electrical control point to release fluid from an outlet port of the diaphragm valve to a drain.
Al-Buaijan teaches a fifth electrical control point (61, 62) to release fluid from an outlet port of the valve (57) to a drain (the atmosphere connected to 61; Fig. 1). (para. [0041])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the assembly of Holborow to include a fifth solenoid valve to release fluid from an outlet port of the diaphragm valve to a drain as taught by Al-Buaijan in order to provide a system which allows the user to vent to atmosphere in the event the pressure is too high. (para. [0041])

Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Wendel et al. (US 5,655,561, hereafter “Wendel”).
Regarding claim 97, Holborow further discloses the fluid control system of claim 87, but fails to disclose a resetting detector to initiate reset of the first electrical control point and the second electrical control point.  
Wendel teaches a resetting detector (the manual reset adjustment screw as mentioned in Col. 11, lines 48-53) to initiate reset of the first electrical control point and the second electrical control point.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid control system of Holborow to include a resetting detector as taught by Wendel in order to provide a means to reset the solenoid. (Col. 11, lines 48-53)

Claim(s) 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holborow in view of Ringer et al. (US 2010/0071776, hereafter “Ringer”).
	Regarding claim 98, Holborow further discloses the fluid control system of claim 87, but fails to disclose a plurality of sprinklers coupled with the outlet.
	Ringer teaches a fluid control system (10) wherein a plurality of sprinklers coupled with the outlet. (para. [0061] – [0063])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the outlet fluid control system of Holborow to be coupled to a plurality of sprinklers as taught by Ringer for the purpose of utilizing a fluid control system in an alternative system such as a sprinkler system which is known and desired to include a fluid control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753